Citation Nr: 9930518	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-12 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1971 
to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
schizophrenia and depression. 


FINDINGS OF FACT

1.  The appellant currently has a psychiatric disorder, 
variously diagnosed as mood disorder, not otherwise 
specified; depressive disorder, not otherwise specified; 
psychosis, not otherwise specified; anxiety disorder, not 
otherwise specified; and paranoid schizophrenia. 

2.  The appellant's service medical records showed complaints 
of anxiety and difficulty sleeping. 

3.  There is no evidence of incurrence of a psychiatric 
disorder during service or within the year after the 
appellant's separation from service.

4.  There is no medical evidence of a nexus, or link, between 
any of the appellant's current psychiatric disorders and any 
injury or disease in service, and his claim for service 
connection is not plausible.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for an acquired psychiatric disorder, and 
there is no statutory duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.  Section 3.303(b) 
provides an alternative method of demonstrating entitlement 
to service connection.  Rose v. West, 11 Vet. App. 169, 171-
172 (citing Savage, 10 Vet. App. at 495-6 (section 3.303(b) 
is provision that veteran "may utilize" because it provides 
"a substitute way" of proving service connection)).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for psychoses, 
such as schizophrenia, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1999).

The Board has reviewed all the evidence of record, which 
consists of the appellant's service medical records, his 
contentions, and his VA outpatient and hospitalization 
records dated from 1993 to 1997.  

The appellant is not entitled to presumptive service 
connection for schizophrenia.  He does not contend nor does 
the medical evidence show that a psychosis was manifested in 
the year following his separation from service.  The first 
medical evidence showing the presence of a psychiatric 
disorder was dated approximately twenty years after his 
separation from active service.

During service, the appellant was treated on numerous 
occasions for complaints such as anxiety, depression, 
nervousness, and insomnia.  However, diagnosis of a chronic 
psychiatric disorder was not rendered during service.  
Numerous mental health clinic consultation reports concluded 
that a psychiatric diagnosis was not warranted.  Psychiatric 
examination was normal on separation examination in September 
1973.  Therefore, the medical evidence does not establish 
that the appellant had a chronic psychiatric disorder during 
service.

The appellant's VA records reflect initial diagnosis of a 
psychiatric disorder (chronic paranoid schizophrenia) upon 
hospitalization in September 1995.  Prior hospitalizations 
only showed diagnoses of substance abuse disorders and 
substance-induced mood disorder.  Since hospitalization in 
September 1995, the appellant has consistently received 
treatment from the mental health clinic, with continued 
diagnosis of paranoid schizophrenia, as well as diagnoses of 
anxiety disorder, not otherwise specified; psychosis, not 
otherwise specified; and depressive disorder, not otherwise 
specified.  Therefore, there is sufficient evidence of a 
current disability.

As indicated above, the appellant was treated during service 
for complaints such as anxiety and insomnia, without 
diagnosis of a psychiatric disorder.  Even accepting those 
complaints as representative of a disease or injury during 
service, the appellant's claim is still not well grounded.  
There is no competent medical nexus evidence to associate any 
of the appellant's current psychiatric disorders with his 
military service. 

According to the appellant's 1995 claim for compensation, he 
was not treated for psychiatric-related complaints until 
1994, twenty years after his separation from service.  There 
is no medical evidence showing symptoms of or treatment for a 
psychiatric disorder between the appellant's separation from 
active service in 1973 and the 1995 VA hospitalization.  At 
no time has a medical professional rendered an opinion that 
any of the current psychiatric disorders is related to the 
appellant's active service in any manner or that any of these 
disorders began during service.  

The appellant's representative argued in the Statement of 
Accredited Representation in Appealed Case that the 
appellant's inservice complaints were early manifestations of 
schizophrenia.  The evidence does not show that the 
individual making that statement had the necessary medical 
expertise to render such an opinion and it is, therefore, 
insufficient to well ground this claim. 

In his substantive appeal, the appellant indicated that he 
was treated for major depression and schizophrenia during 
service.  His service medical records do not support this 
contention and, in fact, expressly indicate that a 
psychiatric disorder was not present.  The appellant also 
stated in his substantive appeal that his psychiatric 
disorder started during service and "never stopped."  Even 
accepting this statement as representative of continuity of 
symptomatology, there is no competent medical opinion of 
record associating any of the current psychiatric disorders 
with any prior symptoms.  Cf. Savage, 10 Vet. App. at 497. 

The only evidence linking the claimed psychiatric disorder to 
the appellant's period of service consists of his current 
statements.  Even accepting his statements as true, he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, the Board concludes that the appellant's claim for 
service connection for an acquired psychiatric disorder is 
not well grounded.  Until he establishes a well-grounded 
claim, VA has no duty to assist him in developing facts 
pertinent to the claim, including providing him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994) (noting that "implausible claims should not consume 
the limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication"); see also Slater v. Brown, 9 Vet. App. 240, 
243-244 (1996).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
appellant has at no time indicated that a medical 
professional has rendered an opinion that he has a 
psychiatric disorder as a result of his military service or 
that began in service.  While the RO did not obtain a copy of 
the veteran's Social Security Administration (SSA) records 
(see VA outpatient treatment note, dated October 3, 1996), 
additional development to obtain these records is unnecessary 
in view of the medical evidence currently of record.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under 5103(a) to assist claimant in filing his claim pertains 
to relevant evidence which may exist or could be obtained).  
There is no basis for speculating that such records would 
produce nexus evidence necessary to well ground the veteran's 
claim for service connection.  Brewer v. West, 11 Vet. App. 
228 (1998); see Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994).

The Board notes that the appellant's representative has 
requested that this case be remanded in order to obtain the 
administrative records concerning the appellant's discharge 
from service.  It was argued that these records might provide 
the nexus evidence needed to well ground this claim or might 
show onset of a psychiatric disorder during service.  
However, the Board concludes that a remand to obtain these 
records is unnecessary.  The records associated with the 
claims file indicate that the appellant's discharge from 
service was recommended based on his poor job performance.  
It was determined during the appellant's period of service 
that he did not have a psychiatric disorder.  The 
administrative records surrounding his discharge from service 
could not provide a nexus to the psychiatric disorders 
diagnosed twenty years after service.  A remand would simply 
serve to impose an unnecessary burden with no gain to the 
appellant.   See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under § 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained); Allday v. Brown, 7 Vet. App. 571 (1995).

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claim is plausible, that 
is, he has failed to present medical evidence that links any 
of the currently diagnosed psychiatric disorders to his 
military service, the claim for service connection must be 
denied as not well grounded.  Dean v. Brown, 8 Vet. App. 449 
(1995); Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There is 
no duty to assist further in the development of this claim, 
because such additional development would be futile.  See 
Murphy, 1 Vet. App. 78. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

